PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 						:
Damager, et al.						:
Application No. 15/781,765					:  DECISION ON PETITION
Filed: 06 June 2018						:
For: POLYPEPTIDES HAVING BETA-GLUCANASE	:
ACTIVITY, POLYNUCLEOTIDES ENCODING SAME   :                       
AND USES THEREOF IN CLEANING AND   		:
DETERGENT COMPOSITIONS				:

This is a decision on the “PETITION UNDER 37 C.F.R.  1.183” filed March 2, 2022, to waive the prior art disqualification requirement in 37 CFR 1.321(d) and accept the concurrently-filed terminal disclaimer, which is based on a joint research agreement.

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.

FEES

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received on March 2, 2022. The fee authorized under 37 CFR 1.20(d) that is required under 37 CFR 1.321(b)(4) to accompany the terminal disclaimer was received on June 1, 2021. The processing fee of $140.00, authorized under 37 CFR 1.17(i) that is required for the amendment under 37 CFR 1.71(g) to amend the specification to disclose the names of the of the parties to a joint research agreement was charged on August 3, 2022, to the authorized deposit account. 


RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 C.F.R. § 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.
102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1)	    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2)	Be signed in accordance with paragraph (b)(1) of this section if filed in a patent  application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 
(3)	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the  patent or any patent granted on the application which formed the basis for the  double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition petitioner, requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer, filed March 2, 2022, be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). In support of its request, petitioner asserts at pages 1-2 of the present petition the following:
Applicant hereby petitions under 37 C.F.R. § 1.183 to waive the requirement set forth in 37 C.F.R. § 1.321(d) that the reference application being disclaimed in the terminal disclaimer submitted herewith be disqualified as prior art under 35 U.S.C. 102(c) in accordance with 37 C.F.R. § 1.104(c)(4)(ii). This requirement under 37 C.F.R. § 1.321(d) should be waived in the interest of justice so that the terminal disclaimer be effective in the present application.
The claims of the present application are rejected under the doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Application No. 15/782,006 (“the reference application”). The present application and the reference application are not commonly owned, however, the claimed subject matter of the present application and the subject matter of the reference application were made by or on behalf of parties to a joint research agreement.
In response to this rejection, Applicant submits herewith a terminal disclaimer based on a joint research agreement, which is in accordance with 37 C.F.R. § 1.321(d)(1) through (d)(3). In particular, the terminal disclaimer (1) complies with the provisions of the provisions of 37 C.F.R. 1.321(b)(2) through (b)(4) (noting that the fee has been previously paid); (2) is signed in accordance with 37 C.F.R. 1.321(b)(1) of this section; and (3) includes a provision in which the Applicant waives the right to separately enforce any patent granted on the present application and any patent granted on the reference application, and that any patent granted on the present application shall be enforceable only for and during such period that said patent and any patent granted on the reference application are not separately enforced.
Applicant submitted a Statement under 37 C.F.R. § 1.104(c)(4)(ii)(A) accompanying the Response filed on December 21, 2020 in the present application as a separate document (“Miscellaneous Incoming Document” in PAIR), which provides that, the subject matter disclosed in the reference application “was developed and the claimed invention was made by, or on behalf of, one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement.”
Applicant previously amended the specification of the present application on December 21, 2020 to disclose the names of the parties to the joint research agreement.
Petitioner submits that the terminal disclaimer meets the requirements of 37 C.F.R. 1.321(d) and 37 C.F.R. 1.104(c)(4)(ii), except the requirement that the reference application be disqualified as prior art. Petitioner notes, however, that the reference application is not prior art to the present application, because both applications have the same effective filing date, namely July 12, 2015, and the same effective U.S. filing date (via PCT), namely July 12, 2016.
37 C.F.R. § 1.321(d) does not provide for filing a terminal disclaimer in situations where the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference application does not otherwise qualify as prior art under 35 U.S.C. 102(a)(2). The practical effect is that the Petitioner is now subject to the extraordinary and unjust situation where the Office's obviousness-type double patenting rejection cannot be overcome by filing a terminal disclaimer.
Petitioner respectfully submits that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the reference application be disqualified as prior art under 35 U.S.C. 102(c), in accordance with 37 C.F.R. § 1.104(c)(4)(ii). The result of this waiver is that the terminal disclaimer submitted herewith should be approved and given full effect.
The petition under 37 CFR 1.183 has been fully considered.
The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a joint research agreement  (JRA TD) in situations where the instant application and the reference listed in the terminal disclaimer meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 C.F.R. § 1.104(c)(4)(ii) and required by 37 C.F.R. § 1.321(d)). This is the situation for which the instant petition was filed. Specifically, petitioner met all the statutory requirements to establish that the claimed invention of the instant application and subject matter of the reference are deemed commonly owned by:
(1) Submitting a statement on December 21, 2020, that the claimed invention of the application under examination and the subject matter disclosed in the reference application listed in the JRA TD filed on March 2, 2022, were made by, or on behalf of, one or more parties to a JRA, that the JRA was in effect on or before the effective filing date of the claimed invention and that the claimed invention was made as a result of activities undertaken within the scope of the JRA, and 
(2) Amending the specification on December 21, 2020, to name the parties to the JRA. 
The terminal disclaimer filed on March 2, 2022, lists reference application 15/782,006, and satisfies all the requirements of 37 CFR 1.321(d), except for the reference application being prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) (for which waiver of this requirement is presently being requested). 
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for petitioner to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejection of record based on the reference listed in the terminal disclaimer. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed on March 2, 2022, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.
CONCLUSION
1.	The petition filed on March 2, 2022, under 37 CFR 1.183 is granted.
2.	The terminal disclaimer filed on March 2, 2022, is being forwarded to the paralegal staff for processing in view of the present decision.
3.	Telephone inquiries concerning this matter may be directed to the undersigned at (571) 	272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET